Citation Nr: 0929949	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 21, 
2005, for the grant of service connection for instability of 
the left knee.

2.  Entitlement to an effective date earlier than January 21, 
2005, for the grant of service connection for instability of 
the right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 
to March 1980.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the Veteran was scheduled for an April 
2009 hearing before the Board in Washington, D.C., pursuant 
to his request in his July 2006 substantive appeal.  However, 
in April 2009, the Veteran submitted written correspondence 
that he would be unable to attend the scheduled hearing.  In 
a July 2009 informal hearing presentation, the Veteran's 
representative stated that the Veteran has cancelled his 
hearing request.  Under these circumstances, the request for 
Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 
(d) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly  
adjudicate the claim on appeal has been accomplished.

2.  In a July 1980 decision, the RO denied the Veteran's 
claim for service connection for leg and knee disabilities.  
Although the RO notified the Veteran of this later that same 
month, he did not initiate an appeal.  This decision became 
final.

3.  In a September 2002 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
leg and knee disabilities; although notified of the denial 
later that same month, the Veteran did not initiate an 
appeal.  This decision became final.

4.  On January 21, 2005, the Veteran filed a statement which 
was accepted as a request to reopen the previously denied 
claim for service connection for leg and knee disabilities.

5.  In a September 2005 decision, the RO reopened and granted 
service connection for instability of the left and right knee 
as secondary to service-connected DJD, bilateral knees, 
effective January 21, 2005.

6.  Prior to January 21, 2005, there was no pending claim 
pursuant to which service connection for instability of the 
left and right knee could have been granted.  There was 
communication from the Veteran seeking his medical records so 
that he could obtain an opinion to reopen a claim, but he did 
not specify what claim he intended to file.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than January 21, 
2005,  for the grant of service connection for instability of 
the left knee is without legal merit.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2008). 

2.  The claim for an effective date earlier than January 21, 
2005, for the grant of service connection for instability of 
the right knee is without legal merit.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008)), includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended, at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, March 2006 and May 2006 post-rating 
letters provided the Veteran with information pertaining to 
the criteria for assigning effective dates consistent with 
the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Following the issuance 
of each notice letter described above, the Veteran and his 
representative were afforded further opportunities to present 
pertinent information and/or evidence to the matter on appeal 
before the RO readjudicated the claims (as reflected in the 
February 2008 SSOC).  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the Veteran. As explained below, the claims for earlier 
effective dates lack legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
these claims.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)   
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  If a 
claim is received within one year after separation from 
service, the effective date for the grant of service   
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. §  
3.400(b)(2)(i) (2008).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(q)(1)(ii) (2008).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. §  
5101(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.151(a) 
(2008).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be   
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

Upon receipt of an informal claim, if a formal claim has not  
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2008).

In this case, the Veteran seeks awards of service connection 
for instability of the left knee and of the right knee prior 
to January 21, 2005, the effective date assigned by the RO 
based on the date of receipt of the petition to reopen the 
claim for service  connection for leg and knee conditions.  
However, the Board finds no legal basis for the assignment of 
an effective date for the awards of service connection for 
instability of the left knee and the right knee prior to that 
date.

A review of the record reveals that the Veteran first filed a 
claim for service connection for leg and knee disabilities in 
June 1980.  He was notified  by rating action dated in July 
1980 that his claim had been denied, but did not file a 
timely appeal and this determination became final.  See 38 
C.F.R. § 20.1103 (2008).

The Veteran attempted to reopen his claim for service 
connection for a leg disability in November 2001.  He was 
notified by a September 2002 rating decision that his claim 
to reopen had been denied on the basis that new and material 
evidence had not been received.  The Veteran did not file a 
timely appeal and this determination became final.  38 C.F.R. 
§ 20.1103 (2008).  The Board  notes that there has been no 
argument that there was clear and unmistakable error in the 
prior July 1980 or September 2002 rating decisions.

The Veteran next submitted a document indicating a request to 
reopen his claim for service connection for bilateral knee 
disabilities on January 21, 2005.  At that time, the Veteran 
also submitted a November 2004 letter from a VA physician in 
which the doctor indicated he had reviewed the Veteran's 
service treatment records documenting complaints of knee 
problems, and providing a medical opinion that a nexus 
existed between the Veteran's military service and his 
current chronic knee pain.  A December 2004 VA medical record 
reflects that the Veteran is diagnosed with degenerative 
joint disease (DJD) of both knees.   

There was communication received from the Veteran in April 
2004.  He was seeking his medical records so that he might 
get an opinion to reopen a claim.  He did not specify the 
nature of the claim that he intended to reopen.  As such, 
this does not constitute an informal claim.  

A July 2005 QTC examination report reflects that the Drawer 
test of the right and left knee was abnormal with slight 
instability.  The diagnosis was DJD, bilateral knees.  The 
examiner, noting a review of pertinent service treatment 
records, opined that the current DJD, bilateral knees was at 
least as likely as not related to service.  

Based on the above medical findings, service connection for 
DJD, bilateral knees and instability of the right and left 
knee as secondary to service-connected DJD, bilateral knees 
was granted by a September 2005 rating decision, effective 
from the January 21, 2005, date of receipt of the claim to 
reopen.  

In this case, the Board finds that after the September 2002 
final decision and prior to the January 21, 2005 claim to 
reopen, there is no document indicating an intent by the 
Veteran to reopen his claim for service connection for leg 
and knee disabilities, indeed, the only correspondence 
received from the Veteran during this time period were 
requests for copies of prior rating decisions, his service 
treatment records, and his claims file.  As noted this did 
not identify the benefit sought, but indicated that the 
records were sought to obtain an opinion to reopen a claim.

Accordingly, on these facts, the date of the January 21, 2005 
statement requesting service connection for bilateral knee 
conditions-accepted as petition to reopen the previously 
denied claim for service connection for leg and knee 
disabilities - is the earliest effective date that may be 
assigned for the grant of these benefits.  See 38 C.F.R. § 
3.400(q)(1)(ii) (2008).  The pertinent legal authority  
governing effective dates is clear and specific, and the 
Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 20.101(a) (2008).  

As there is no legal basis for assignment of any earlier 
effective date for the awards of service connection for 
instability of the left and the right knees, the Board finds 
that the claims for earlier effective dates  must be denied.  
Where, as here, the law is dispositive of the claim, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis v.  Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than January 21, 2005, for the 
grant  of service connection for instability of the left knee 
is denied.

An effective date earlier than January 21, 2005, for the 
grant of service connection for instability of the right knee 
is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


